                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



    LINDA TAYLOR,
                                      1:18-cv-11534-NLH
                 Plaintiff,
                                      OPINION
    v.

    COMMISSIONER OF SOCIAL
    SECURITY,
                 Defendant.


APPEARANCES:

LINDA TAYLOR
1021 SPRUCE STREET
CAMDEN, NJ 08103

     Plaintiff appearing pro se

KATIE M. GAUGHAN
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 SPRING GARDEN STREET
6TH FLOOR
PHILADELPHIA, PA 19123

     On behalf of Defendant

HILLMAN, District Judge

     This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding Plaintiff’s application for Disability

Insurance Benefits (“DIB”) 1 and Supplemental Security Income



1 DIB is a program under the Social Security Act to provide
disability benefits when a claimant with a sufficient number of
(“SSI”) 2 under Title II and Title XVI of the Social Security Act.

42 U.S.C. § 401, et seq.   One issue before the Court is whether

the Administrative Law Judge (“ALJ”) erred in finding that there

was “substantial evidence” that Plaintiff was not disabled at

any time since her alleged onset date of disability, July 21,

2009.   Plaintiff has also asserted claims that the Social

Security Administration, two administrative law judges, and a

vocational expert discriminated against her because of her race.

     For the reasons stated below, the Court will afford

Plaintiff leave to file an amended complaint regarding her

claims of race discrimination, and stay the resolution of

Plaintiff’s disability claim until the Court has reviewed

Plaintiff’s amended complaint.

I.   BACKGROUND AND PROCEDURAL HISTORY

     On June 12, 2014, Plaintiff, Linda Taylor, protectively

filed an application for SSI and DIB, 3 alleging that she became



quarters of insured employment has suffered such a mental or
physical impairment that the claimant cannot perform substantial
gainful employment for at least twelve months. 42 U.S.C. § 423
et seq.

2 Supplemental Security Income is a program under the Social
Security Act that provides supplemental security income to
individuals who have attained age 65, or are blind or disabled.
42 U.S.C. § 1381 et seq.

3 A protective filing date marks the time when a disability
applicant made a written statement of his or her intent to file
for benefits. That date may be earlier than the date of the
formal application and may provide additional benefits to the
                                 2
disabled as of July 21, 2009.    Plaintiff claims that she can no

longer work at her previous jobs as a garment sorter and a hotel

housekeeper because she suffers from numerous impairments,

including left shoulder degenerative joint disease, degenerative

disc disease, Sjogren’s syndrome, 4 depression, anxiety, and post-

traumatic stress disorder.

     After Plaintiff’s initial claim was denied on December 23,

2014, and upon reconsideration on April 23, 2015, Plaintiff

requested a hearing before an ALJ, which was held on August 11,

2017.    On September 13, 2017, the ALJ issued an unfavorable

decision.    Plaintiff’s Request for Review of Hearing Decision

was denied by the Appeals Council on May 5, 2018, making the

ALJ’s September 13, 2017 decision final.

     Plaintiff states that she filed a previous claim for SSI

and DIB in Florida on December 7, 2009, claiming the same

alleged disability onset date of July 21, 2009.    (Docket No. 15

at 2.)    That application was denied initially on February 8,

2010, and a hearing before an ALJ was held on June 3, 2010.

(Id.)    It is unclear what occurred after that date, but it is



claimant.    See SSA Handbook 1507; SSR 72-8.

4 Sjögren's is a systemic autoimmune disease that affects the
entire body. Along with symptoms of extensive dryness, other
serious complications include profound fatigue, chronic pain,
major organ involvement, neuropathies and lymphomas. See
https://www.sjogrens.org/.


                                  3
evident that Plaintiff’s application was ultimately denied.

      Plaintiff claims that the ALJ erred in various ways when he

denied the claim she filed in New Jersey, and she also argues

that she was not treated fairly by the SSA during her first

disability claim in Florida.   Plaintiff further argues that the

SSA does not treat people equally and she was discriminated

against because of her race.   Plaintiff contends, “SSA [has]

broken the laws on a regular bas[is],” and “SSA officials have

been stalking her, harassing her, and recording her.” (Docket

No. 15 at 3.)

II.   DISCUSSION

      In addition to Plaintiff’s appeal of the denial of her SSI

and DIB claim advanced pursuant 42 U.S.C. § 405(g), the Court

recognizes that Plaintiff may also intend to assert a stand-

alone race discrimination claim against the SSA in addition to

her appeal of the denial of her disability claim.   The law may

allow Plaintiff to lodge such a claim against the SSA, which is

independent of any claims arising under § 405(g).   See Penner v.

Schweiker, 701 F.2d 256, 260 (3d Cir. 1983) (explaining that §

405(g) did not act as a bar to the resolution of constitutional

questions raised by the claimant when seeking review of the

Secretary’s decision because “Constitutional questions obviously

are unsuited to resolution in administrative hearing procedures

and, therefore, access to the courts is essential to the

                                 4
decision of such questions,” and finding that “judicial review

was proper where the Secretary’s decision to deny or discontinue

social security benefits is challenged on constitutional grounds

notwithstanding the absence of a prior administrative hearing”).

The Court will therefore assess Plaintiff’s race discrimination

claim before considering the substance of her denial of benefits

appeal because that claim could potentially impact her appeal.

     In her complaint, in addition to the SSA, Plaintiff names

as defendants the two administrative law judges who handled both

of her disability claims, and the vocational expert who

testified at the hearing for her second disability claim.

(Docket No. 1 at 1, 2.)   Plaintiff’s allegations are as follows

verbatim:

     I believe my claim/case was not approved due to ineffect
     counsel, social security abuse its powers of authority.
     Also I believe treated and handle on a discrimination/bias
     level. Also I believe in my files there are false
     statements information on medical records and other
     documents are missing from my file. Social Security Rules
     of Laws does not apply equal with peoples that has the same
     disabilities of medical conditions. Also what testify to
     the judge change it in to his own words.

(Id. at 4.).

     The Court is obligated to screen the sufficiency of

Plaintiff’s claims because she is proceeding without prepayment

of fees (“in forma pauperis” or “IFP”). 5   Under the screening


5 Pursuant to 28 U.S.C. § 1915(a)(1), a court may allow a
litigant to proceed without prepayment of fees if she submits a
                                 5
provisions of the IFP statute, a federal court is required to

dismiss an action sua sponte if, among other things, the action

is frivolous or malicious, or if it fails to comply with the

proper pleading standards.   See 28 U.S.C. § 1915(e)(2)(B)(i)-

(iii); Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013);

Martin v. U.S. Department of Homeland Security, 2017 WL 3783702,

at *1 (D.N.J. August 30, 2017) (“Federal law requires this Court

to screen Plaintiff's Complaint for sua sponte dismissal prior

to service, and to dismiss any claim if that claim fails to

state a claim upon which relief may be granted under Fed. R.

Civ. P. 12(b)(6) and/or to dismiss any defendant who is immune

from suit.”).   Pro se litigants “must still plead the essential

elements of [their] claim and [are] not excused from conforming

to the standard rules of civil procedure.”   McNeil v. United

States, 508 U.S. 106, 113 (1993) (“[W]e have never suggested

that procedural rules in ordinary civil litigation should be

interpreted so as to excuse mistakes by those who proceed

without counsel . . . .”).

     Plaintiff’s complaint regarding her allegations of race



proper IFP application. The Court granted Plaintiff’s IFP
application. (Docket No. 4.) Although § 1915 refers to
“prisoners,” federal courts apply § 1915 to non-prisoner IFP
applications. Hickson v. Mauro, 2011 WL 6001088, *1 (D.N.J.
2011) (citing Lister v. Dept. of Treasury, 408 F.3d 1309, 1312
(10th Cir. 2005) (“Section 1915(a) applies to all persons
applying for IFP status, and not just to prisoners.”) (other
citations omitted).
                                 6
discrimination and bias against the SSA, the ALJs, and the VE is

deficient in several ways.   The complaint fails to: (1) state

the jurisdictional basis for her claims, (2) state the legal

basis for her claims, 6 and (3) provide any facts to suggest the


6 Cf. Cassell v. The Social Security ADM., 677 F. App’x 98 (3d
Cir. 2017), where the plaintiff, proceeding IFP, sought $30
million in damages because of the denial of Social Security
benefits. The plaintiff alleged that the SSA misdiagnosed him
as mentally retarded, subsequently discontinued his benefits,
violated his human rights, and tortured him. The District Court
granted the plaintiff IFP status, noted that Plaintiff was not
seeking review of the denial of his disability claim under 42
U.S.C. § 405(g), and dismissed the complaint pursuant to 28
U.S.C. § 1915(e). The Third Circuit affirmed:

     We agree with the District Court that the United States
     enjoys sovereign immunity and may not be sued without its
     consent. See United States v. Mitchell, 463 U.S. 206, 212
     (1983). To the extent that Cassell sought to bring an
     action pursuant to Bivens v. Six Unknown Named Agents of
     Fed. Bureau of Narcotics, 403 U.S. 388 (1971), such an
     action cannot be maintained against a federal
     agency. See F.D.I.C. v. Meyer, 510 U.S. 471, 486 (1994).
     Additionally, the District Court correctly determined that,
     to the extent the complaint sought damages under the
     Federal Tort Claims Act (“FTCA”) for injuries sustained as
     a result of the SSA's decision, the agency was not subject
     to suit under the FTCA. See 42 U.S.C. § 405(h) (providing
     that 42 U.S.C. § 405(g) is the only remedy for a party
     seeking review of a decision under the Medicare Act denying
     a monetary benefit); see also Shalala v. Ill. Council on
     Long Term Care, Inc., 529 U.S. 1, 10 (2000). The District
     Court also reasonably concluded that Cassell did not seek
     judicial review under 42 U.S.C. § 405(g).

Cassell, 677 F. App’x at 99; see also Raffinee v. Commissioner
of Social Sec., 367 F. App’x 379, 381 (3d Cir. 2010) (citing
Butz v. Economou, 438 U.S. 478, 514 (1978)) (explaining that an
ALJ enjoys absolute immunity from the plaintiff’s suit for
damages because her claims are based on actions he took in his
official capacity); Fed. R. Civ. P. 8(a)(1) (“A pleading that
states a claim for relief must contain . . . a short and plain
                                 7
plausibility of her claims. 7

     Third Circuit case law, however, “supports the notion that

in civil rights cases district courts must offer amendment -

irrespective of whether it is requested - when dismissing a case

for failure to state a claim unless doing so would be

inequitable or futile.”   Fletcher-Harlee Corp. v. Pote Concrete

Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007).

     Although Plaintiff’s claims for race discrimination appear

to be unsustainable on several bases, the Court will provide

Plaintiff the opportunity to file an amended complaint that

addresses the deficiencies identified by the Court.    After the

Court has reviewed Plaintiff’s amended complaint, the Court will

consider Plaintiff’s appeal of the denial of her SSI and DIB

claim. 8

III. Conclusion

     Plaintiff is afforded 20 days to file an amended complaint



statement of the grounds for the court's jurisdiction.”).

7 Fed. R. Civ. P. 8(a)(2) (a pleading is sufficient if it
contains “a short and plain statement of the claim showing that
the pleader is entitled to relief”); Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570 (2007) (finding that a complaint
should be dismissed if the plaintiff is unable to plead “enough
facts to state a claim to relief that is plausible on its
face”).

8 If Plaintiff fails to timely file an amended complaint, the
Court will still consider the substance of her appeal pursuant
to 42 U.S.C. § 405(g).


                                 8
regarding her race discrimination claims.   The decision on

Plaintiff’s appeal pursuant to 42 U.S.C. § 405(g) will be

stayed.   An accompanying Order will be issued.



Date: July 16, 2019                    s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 9
